 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
 6
     Attorneys for United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00415-JCM-NJK

10                       Plaintiff,

11                                                        STIPULATION TO CONTINUE
                            vs.                             SENTENCING DATE AND
                                                              PROPOSED ORDER
12   PEDRO OLVERA-QUEZADA,
                                                                    (First Request)
13                     Defendant.

14

15           IT IS HEREBY STIPULATED AND AGREED by and between, NICHOLAS A.

16   TRUTANICH, United States Attorney, District of Nevada, KIMBERLY M. FRAYN,

17   Assistant United States Attorney, and PAUL RIDDLE, Assistant Federal Public Defender,

18   counsel for Defendant Pedro Olvera-Quezada, that the sentencing currently scheduled for

19   September 10, 2019, at 10:00 a.m., be vacated and continued to a date convenient to the

20   Court but not less than at least two (2) weeks.

21           The stipulation is entered into for the following reasons:

22           1.      Government counsel has been scheduled to teach a course on that same date

23   and time, conflicting with the hearing’s date and time.

24
           Case 2:18-cr-00415-JCM-NJK Document 33 Filed 09/09/19 Page 2 of 3



 1          2.     Undersigned counsel contacted counsel for the defense regarding the

 2   continuance, and he is in agreement with the request.

 3          3.     The defendant is in custody pending sentencing. However, the parties agree

 4   that the reasonable delay requested herein is necessary for the purpose of allowing the

 5   attorneys who are familiar with the facts of this case be present during the sentencing

 6   hearing.

 7          4.     Consequently, the Government requests the sentencing in the instance case

 8   be continued to a date and time convenient to the Court, but not sooner than at least two

 9   weeks from the current setting.

10          5.     This is the Government’s first request for a continuance of the Defendant’s

11   sentencing.

12          Respectfully submitted this 9th day of September, 2019.

13   NICHOLAS A. TRUTANICH                                     RENE L. VALLADARES
     United States Attorney                                    Federal Public Defender
14

15   /s/ Kimberly M. Frayn____ ____                            /s/ Paul D. Riddle_____
     KIMBERLY M. FRAYN                                         PAUL D. RIDDLE
16   Assistant United States Attorney                          Assistant Federal Public Defender
     District of Nevada                                        District of Nevada
17

18

19

20

21

22

23

24
           Case 2:18-cr-00415-JCM-NJK Document 33 Filed 09/09/19 Page 3 of 3



 1

 2                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                    Case No. 2:18-cr-00415-JCM-NJK
 4
                     Plaintiff,
 5
                        vs.                                        ORDER
 6
     PEDRO OLVERA-QUEZADA,
 7
                    Defendant.
 8

 9

10         Based upon the stipulation of the parties, and good cause appearing, therefore:

11         IT IS HEREBY ORDERED that the sentencing currently scheduled for September

12   10, 2019 at 10:00 a.m., be vacated and continued to the ____          October
                                                              1st day of ___________________,

13                        10:00 a.m
     2019 at the hour of ___________.

14               September
           DATED this        9, 2019.
                      _____ day of September, 2019.

15

16                                      ___________________________________________
                                        HONORABLE JAMES C. MAHAN
17                                      United States District Judge

18

19

20

21

22

23

24
